Citation Nr: 0608684	
Decision Date: 03/24/06    Archive Date: 04/04/06	

DOCKET NO.  03-13 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease at L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1974 to September 1976, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  
In February 2005, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Degenerative joint disease of L4-L5 was not manifested 
during service or within one year of separation from service, 
and is not causally or etiologically related to service, 
including an injury the veteran reports occurred during 
service.



CONCLUSION OF LAW

Degenerative joint disease at L4-L5 was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of a letter from the RO the veteran dated 
in October 2001, as well as by subsequent letters provided to 
him in August 2003 and February 2005.  Those letters 
effective satisfy the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran to 
provide any evidence in his possession that pertains to his 
claim.  This would appear to satisfy the notification 
requirements of the VCAA.  The Board also notes that the 
veteran and his representative have not argued that any 
possible error or deficiency in the VCAA notice has 
prejudiced him and need adjudication of his claim.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are the available VA medical records 
identified by the veteran.  In addition, private medical 
records identified by the veteran have been obtained.  While 
it appears possible that not all private medical records have 
been obtained, in a statement from the veteran in response to 
a June 2005 letter from the VA the veteran specifically 
indicated that the VA should have everything that can be 
obtained.  Also, while the veteran has made reference to 
obtaining records from the Judge Advocate General's (JAG) 
office in Germany pertaining to the incident he reports 
occurred while stationed there, the veteran also indicated 
that no investigation was undertaken by that office give his 
short remaining tenure.  As such, there would be no JAG 
records to be obtained.  The Board also notes that the 
veteran and his representative have not made the RO or the 
Board aware of any other additional evidence that needs to be 
obtained in order to fairly decide the veteran's claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.

The veteran contends that his degenerative joint disease of 
L4-5 is related to a back injury he sustained during service.  
More specifically, the veteran relates that he sustained an 
injury to his back either when he jumped over a fence while 
returning to base in July 1976, and/or an altercation with 
military police who stopped him after jumping the fence.  The 
veteran explained that words were exchanged between him and 
the military police and that they assaulted him with clubs.  
The veteran indicated his back had bothered him since that 
incident.  While a post service work-related injury has been 
acknowledged, the veteran relates that he was informed at the 
time that he had a preexisting injury of his back.  
References were made to the evidence of record as supporting 
these contentions and a favorable determination.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the evidence of record discloses that the veteran 
clearly has a currently diagnosed disorder of his lumbar 
spine.  For example, a November 2001 statement from Evan J. 
Slatkin, D.C., reported that at the levels of L4-L5 there was 
a Grade 1 spondylolisthesis with a bulging annulus, central 
disc protrusion with degenerative changes and a disc 
herniation at the L5 - S1 level.  Also, following a VA 
examination performed in October 2005 the diagnosis was 
degenerative disc disease with radiculitis, and the examiner 
indicated that the veteran had anterolisthesis by X-ray 
examination of L4 on 5, with a bilateral pars defect with 
complete disc space narrowing at that level and 
spondylolisthesis at the L4-5 level.

There is also evidence of record of a nexus or relationship 
between a current disorder and service.  In this regard, a VA 
outpatient treatment record dated in September 2003 signed by 
an ARNP [advanced registered nurse practitioner] concluded 
that the veteran had chronic low back pain secondary to 
trauma in 1976 while in service.  There was also an opinion 
rendered following the October 2005 VA examination that "[i]t 
is at least as likely as not that the current back disorder 
is related to the patient's military service and is 
consistent with the injury he describes as having occurred 
during his service tour of duty."  At the time, the veteran 
related to the examiner that he had injured his back in a 
confrontation with military police and that he was treated 
conservatively.  The examiner also indicated that the 
veteran's claims file had been reviewed.  However, the Board 
finds that these two opinions have no probative value because 
the underlying factual premise for those opinions, that the 
veteran sustained a back injury during service, is not 
supported by the evidence of record.

A review of the veteran's service medical records discloses 
no evidence of complaints, treatment, or a diagnosis of any 
low back disorder during service or of an injury to his back 
as the veteran has described.  At the time of a physical 
examination performed in September 1976 in connection with 
the veteran's separation from service, the veteran's spine 
was normal on clinical evaluation.  As such, there is no 
evidence in the veteran's service medical records that the he 
sustained a back injury during service.

The veteran has pointed to a service medical record dated in 
July 1976 as supporting his contention that he sustained a 
back injury during service.  That record relates that the 
veteran had recently been apprehended by the military police 
for drunkenness and had received a mandatory referral.  It 
was then noted that by history there were no symptoms of 
alcoholism and that physical examination was negative.  The 
impression was that there was no evidence of alcoholism.  
Therefore, the veteran's service medical records in no way 
substantiate that he sustained a back injury during service.

In analyzing the merits of the claim, the Board finds that 
service connection for degenerative joint disease of L4-5 
must be denied.  The law is clear that it is the Board's duty 
to assist the credibility and probative value of evidence, 
and provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  Owens v. Brown, 17 Vet. App. 429, 433 (1995); 
Ray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
Reasons and Bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  

In this regard, the Board finds that the evidence that weighs 
against the veteran's claim is more probative than that which 
supports the claim.  Specifically, the two opinions of record 
that support the veteran's claim are based on a factual 
predicate related by the veteran that is not substantiated by 
the evidence of record.  It is clear that the VA nurse 
practitioner who provided the opinion in September 2003 that 
supported the veteran's claim did not have the opportunity to 
review the entire evidence of record, including the service 
medical records.  However, it is equally clear to the Board 
that, despite the examiner's indication in the October 2005 
VA examination report that the claims file was reviewed, that 
the opinion rendered was based solely on the veteran's 
recitation of facts which are not substantiated by the 
evidence of record.  For example, the veteran informed the 
examiner that he injured his back in a confrontation with 
military police and that he was treated conservatively, 
although there was no indication from the service medical 
records that he received any treatment for his back during 
service or that he injured his back in a confrontation with 
military police.  Most telling is the fact that the examiner 
offered an opinion that it was as least as likely as not that 
the veteran's current back disorder was related to service 
because it was "consistent with the injury he described as 
having occurred during his service tour of duty."  The 
examiner pointed to no specific evidence or clinical findings 
to support his conclusion that the veteran had a back 
disorder that was related to service.  

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it unsupported by medical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also, Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 358 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  Therefore, the Board finds that the opinions of 
the VA nurse practitioner and the examiner who performed the 
October 2005 VA examination have no probative value since 
there is no support in the record that the veteran sustained 
any back injury during service.

Other evidence pointed to as offering support for the 
veteran's claim includes a January 2003 statement from the 
veteran's sister, as well as private medical records that 
refer to an abnormality of the veteran's back that appeared 
to be "longstanding" or a "preexisting condition."  With 
respect to the statement from the veteran's sister she 
recalled the veteran telling her about an incident that 
happened while he was in the Army, and she described the 
incident in a similar fashion as the veteran has currently on 
appeal.  She stated that she was not sure of the date the 
veteran told her of the incident, but that it was shortly 
after he was discharged.  She also concluded that the veteran 
had problems with his back since.  However, the Board finds 
that this statement has no probative value since there is no 
evidence that the veteran sustained any injury to his back 
during service, nor is there any evidence that the veteran 
had problems with his back since service.  In fact, the 
Boards finds that the evidence clearly demonstrates, as will 
be explained below, that the veteran's back complaints can be 
reliably dated to 1989.

The Board acknowledges that an August 1989 X-ray identified a 
bilateral pars interarticularis defect of L4 which appeared 
to be longstanding and that in October 1990 disclosed a 
concomitant spondylitic spondylolisthesis of L4 on L5 which 
most likely was a preexisting condition.  There is also an 
August 1993 statement that referred to preexisting 
degenerative joint disease.  However, none of these records 
provides a history indicating that the clinical findings were 
in any way related to an incident that occurred during 
service.  In fact, medical records associated with the 
veteran's treatment that necessitated the August 1989 X-ray 
support the Board's conclusion that the veteran's back 
symptomatology is attributable to an injury he sustained in 
1989 in a post service work injury.  In a March 1995 report 
from Louis B. Mendella, D.C., it was indicated that the date 
of onset was in August 1989.  Similarly, in a March 1993 
statement from Kelly W. Crooks, D.C., the veteran provided a 
history of chronic low back pain that began after a work-
related injury which occurred in August 1989.  The veteran 
stated that he had been pulling a dolly during the course of 
his employment when he injured his low back and fell to the 
floor.

The Board finds that the statements the veteran made rather 
contemporaneously with his August 1989 injury and the 
treatment he received following that injury have greater 
probative value than statements the veteran has made in 
connection with his current appeal.  Generally, the 
statements made earlier in time have more credibility and 
probative value than later-dated statements, and since those 
statements from the veteran were made to treating physicians 
who required an accurate history to formulate a treatment 
plan and were made without any thought of pecuniary gain, the 
Board finds that those earlier statements have more 
credibility and probative value.  Thus, the veteran's own 
statements date the onset of his back symptomatology to 1989.

Therefore, the Board finds that the absence of any indication 
of a back injury during service, or a chronic back disorder 
being manifested during service, and the fact that no back 
disorder was demonstrated for many years following the 
veteran's separation from service, indicates that the 
preponderance of the evidence is against the veteran's claim.  
The evidentiary gap in this case between active service and 
the earliest diagnosis of a back disorder essentially 
constitutes negative evidence that tends to disprove the 
veteran's claim that he had an injury in service that 
resulted in a chronic disability or persistent symptoms.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub non 
Forshey v. Principi, 284 F.3d 1345, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact.)  Therefore, the Board concludes that service 
connection for degenerative joint disease of L4-L5 is not 
established.


ORDER

Service connection for degenerative joint disease at L4-L5 is 
denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


